Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 25, 2019

                                      No. 04-19-00126-CV

                                            J. A. G.,
                                            Appellant

                                                v.

                                            A. G. E.,
                                            Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLG002494-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
         Appellee A.G.E.’s brief was due October 18, 2019. Neither the brief nor a motion for
extension of time has been filed. We order appellee’s brief due November 4, 2019. If the brief
is not filed by the date ordered, we may submit the case for decision without an appellee’s brief.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk